



COURT OF APPEAL
    FOR ONTARIO

CITATION: Ward v. Ward, 2012
    ONCA 462

DATE: 20120629

DOCKET: C53354

Feldman, Sharpe and Simmons JJ.A.

BETWEEN

Carolyn Jane Ward

Applicant (Respondent in Appeal)

and

Murray Carl Ward

Respondent (Appellant in Appeal)

Marcel R. Banasinski, for the
    appellant

Douglas Quirt, for the
    respondent

Heard: November 22, 2011

On appeal from the order of Justice John C. Murray of the
    Superior Court of Justice, dated January 27, 2011, with reasons reported at
    2011 ONSC 570, 5 R.F.L. (7th) 215.

Feldman
    J.A.:

[1]

On an application
following separation to
    decide only the remaining unresolved financial issues, the trial judge
    determined that the wife was entitled to an unequal division of the net family
    property based on unconscionability under s. 5(6) of the
Family Law Act
,
R.S.O.
    1990 c. F.3. The husband appeals from that determination.

(1)     Background Facts

[2]

The background facts can be stated
    fairly briefly. The parties are spouses who were married for 11 years, then
    separated on March 30, 2007. They have two young boys, one born in 1999 and one
    in 2003. The children live with the mother in the matrimonial home, a house in
    Mississauga. The home is jointly owned and was subject to a line of credit
    secured by a mortgage. The mother was granted exclusive possession of the home
    by court order dated August 4, 2009, and it was agreed that she would purchase
    the husbands interest. The parties agreed on all values and prices. The only
    issue was how much money the husband owed the wife for the equalization
    payment.

[3]

In 2001, the wife agreed to give
    up her career and stay at home to raise the children. The husband was the sole
    breadwinner whose earnings as an executive ranged up and down between $263,000
    and $331,000 between 2006 and 2009. Following the separation, the wife began
    her own small physical training business, from which she intends to earn
    income. In 2009, her income from the business was $20,000.

[4]

The parties eventually consented
    to a final order regarding spousal and child support on September 2, 2009.
[1]
When the support payments began in October, 2009, the wife assumed
    responsibility for all the expenses of the house, which up to that time had
    been covered by the husband.

[5]

In December, 2006, shortly prior
    to the separation, the wife received a gift of $200,000 from her father. By
    that time, the marriage had been troubled for about four years, but the husband
    had not said that he intended to leave. They disagreed on what to do with the
    gift. She wanted to save the money for retirement, while he wanted to pay down
    the line of credit on the matrimonial home. Ultimately, she agreed to give him
    $180,000 of the gift to pay down the line of credit on the home, which she did
    on January 4, 2007. Her evidence was that she expected the husband to pay her
    back because the money represented her inheritance from her father. However,
    there was no other basis for that belief and the husband denied any agreement
    to that effect. Then in March 2007, he announced that he had purchased a
    condominium and would be leaving the marriage and the home.

[6]

In the family law proceedings that
    followed, the parties were eventually able to resolve all issues except two:
    (1) whether the wife was obliged to pay the husband occupation rent for the
    time she occupied the home with the children after he moved out; and (2)
    whether she was entitled to an unequal division of the net family property by
    the amount of $90,000, which was the amount by which the husband benefitted by
    paying off the line of credit on the matrimonial home using the gift money from
    the wifes father.

[7]

The trial judge denied the
    husbands claim for occupation rent and ordered the unequal division of net
    family property.

(2)     The Trial Judges Reasons

[8]

The trial judge set out s. 5(6) of
    the
Family Law Act
which allows the court to award an amount that is
    more or less than half the difference between the net family properties if the
    court is of the opinion that equalizing would be unconscionable having
    regard to the listed factors. He also acknowledged that a courts discretion to
    make such an award is limited because the standard for finding
    unconscionability is a high one, requiring that equalizing the net family
    properties would shock the conscience of the court.

[9]

He then discussed the factual
    circumstances to be considered in this case. The first was the timing. The gift
    from the father to the wife and her transfer of the $180,000 to the husband to
    pay down the line of credit on the home occurred within a couple of months of
    the couples separation. The result was that by the date of separation, the
    husbands net family property, represented by his interest in the matrimonial
    home, had increased by $90,000 because of the wifes gift from her father.

[10]

Second, the wifes gift from her
    father was excluded property under s. 4(2) of the Act (before it was used to
    pay down the line of credit on the home), not property accumulated during the
    marriage that is intended under the Act to be shared.

[11]

Third, the wife testified that she
    expected to be paid back by the husband, although she had no specific basis for
    that expectation. The trial judge could not therefore give that expectation
    much weight, but observed that the presumption of resulting trust could lead to
    the same conclusion. Had the husband kept the $180,000 and not used it to pay
    down the line of credit on the home, then under s. 14 of the Act, the wife
    could have claimed that he held the money on resulting trust for her. The trial
    judge concluded that it was therefore manifestly unjust to allow the husband to
    take advantage of the alternative presumption, also contained in s. 14 of
    the Act, that the parties intended to benefit equally from applying the funds
    to pay down the line of credit on the jointly owned home.

[12]

Fourth, the trial judge noted that
    the gift from the wifes father was to her only and not to both spouses. In
    fact she testified that her father told her not to give the money to her
    husband.

[13]

Fifth, the trial judge looked at
    other circumstances in the marriage. By deciding to give up her career and stay
    home to look after the two children, the wife necessarily compromised her
    earning opportunities. She returned to work following the separation but was
    only earning a modest income of $20,000 by 2009, while at the time of
    separation, the husband was earning $300,000. The wife has primary
    responsibility for the childrens care.

[14]

Both parties testified at the
    trial. The trial judge made findings of fact based on the evidence he heard. He
    found that the wife hoped that giving her husband the $180,000 might assist in
    the resolution of marital difficulties. The trial judge also concluded that it
    was a reasonable assumption that the wife would not have advanced the money to
    pay down the mortgage in January had she known that her husband was going to
    leave the marriage a mere two months later, namely in March. I note that in
    order to draw these conclusions, the trial judge must have accepted the wifes
    evidence that it was the husband who decided to leave the marriage and
    announced that he had purchased a condominium. The husband testified that it
    was a mutual decision.

[15]

The trial judge also relied on the
    fact that the wife did not have independent legal advice and that there was no
    evidence that she fully understood the legal consequences under the Act of
    transferring the gift from her father to her husband to apply to the line of
    credit on the jointly owned home.

[16]

The trial judge then gave his
    legal conclusions based on the statute and the case law. He found that ss.
    5(6)(c) and (h) were applicable. Section 5(6)(c) applies where part of a
    spouses net family property consists of a gift from the other spouse. In this
    case, the husbands net family property increased by $90,000 as a result of the
    funds the wife advanced to him to pay the mortgage.

[17]

Section 5(6)(h) is a section that
    allows the court, in exercising its discretion to order an unequal division, to
    consider other circumstances relating to the acquisition, disposition,
    preservation, maintenance or improvement of property. The trial judge
    concluded that the circumstances surrounding the husbands acquisition of an
    additional $90,000 in equity in the jointly owned home were such that
    equalization without an adjustment would be unconscionable.

[18]

The trial judge then turned to the
    case that he felt, although not fully on all fours, was helpful factually. In
Mehmeti
    v Mehmeti
, [1999] O.J. No. 3534 (S.C.), part of the factual matrix that
    led Low J. to order an unequal division of net family property based on
    unconscionability was that settlement funds the wife recovered for her injuries
    in a car accident were used to reduce the mortgage indebtedness on the
    matrimonial home, just six months prior to the end of the marriage.

[19]

Based on all of the factual
    circumstances and the law, the trial judge then applied the test and concluded
    that: For the respondent to reap a windfall benefit of $90,000 in the
    circumstances of this case would shock the conscience of the Court. Indeed, it
    would shock the conscience of any fully informed and reasonable observer.

(3)     Issue

[20]

The only issue on the appeal is whether
    the trial judge made a reversible error in concluding that the threshold for
    unconscionability under s. 5(6) of the Act was met in the circumstances of this
    case.

(4)     Analysis

[21]

In order to analyze and test the
    reasons of the trial judge, the court must apply the correct standard of
    review. The trial judge in this case determined the facts based on the record
    before him, set out the law including the high standard for finding unconscionability,
    then applying the law to the facts, he exercised his statutory discretion to
    determine whether the court was of the opinion that equalizing the net family
    properties would be unconscionable. In making such a decision, the trial judge
    must be correct on the law, while his findings of fact must not be the subject
    of palpable and overriding error.  To the extent that the
Family Law Act
gives the trial judge discretion in the division of matrimonial property,
    intervention is warranted only if there is a misdirection or decision so
    clearly wrong that it amounts to an injustice:
Chalifoux v. Chalifoux
, 2008 ABCA 70, 425 A.R. 361, at paras. 18 and 44;
Ezurike
    v. Ezurike
, 2008 NSCA 82, 269 N.S.R. (2d)
    72, at para. 6;
Elsom v. Elsom
, [1989] 1 S.C.R. 1367, at para. 16.

[22]

Section 5(1) of the
Family Law
    Act
provides the general rule requiring equalization of net family
    property upon marriage breakdown:

5.(1) When a divorce is granted or a marriage is declared a
    nullity, or when the spouses are separated and there is  no reasonable prospect
    that they will resume cohabitation, the spouse whose net family property is the
    lesser of the two net family properties is entitled to one-half the difference
    between them.

[23]

However, s. 5(6) gives the court
    the power to award an unequal division where an equal division would, in the
    courts opinion, be unconscionable, based on eight listed criteria. That
    section provides:

5(6) The court may award a spouse an amount that is more or
    less than half the difference between the net family properties if the court is
    of the opinion that equalizing the net family properties would be
    unconscionable, having regard to,

(a) a spouses failure to disclose to
    the other spouse debts or other liabilities existing at the date of the
    marriage;

(b) the fact that debts or other
    liabilities claimed in reduction of a spouses net family property were
    incurred recklessly or in bad faith;

(c) The part of a spouses net family
    property that consists of gifts made by the other spouse;

(d) a spouses intentional or reckless
    depletion of his or her net family property;

(e) the fact that the amount a spouse
    would otherwise receive under subsection (1), (2) or (3) is disproportionately
    large in relation to a period of cohabitation that is less than five years;

(f) the fact that one spouse has
    incurred a disproportionately larger amount of debts or other liabilities than
    the other spouse for the support of the family;

(g) a written agreement between the
    spouses that is not a domestic contract; or

(h) any other circumstance relating to
    the acquisition, disposition, preservation, maintenance or improvement of
    property.

[24]

Section 5(7) explains the purpose
    and intent of these provisions:

5(7) The purpose of this section is to recognize that child
    care, household management and financial provision are the joint
    responsibilities of the spouses and that inherent in the marital relationship
    there is equal contribution, whether financial or otherwise, by the spouses to
    the assumption of these responsibilities, entitling each spouse to the equalization
    of the net family properties, subject only to the equitable considerations set
    out in subsection (6).

[25]

As the trial judge said, the case
    law has made it clear that the intent of the section is not to alleviate every
    situation that may be viewed as in some ways unfair or inequitable, because
    equal sharing should occur in most cases. The
Family Law Act
creates a scheme for property sharing upon marriage
    breakdown that is intended to promote predictability and thereby discourage
    litigation. If courts were to deviate from the scheme of the Act wherever it
    gave rise to an unfair result, this would have the undesirable effect of
    encouraging parties to litigate their claims.

[26]

Blair J.A. most recently repeated
    the test in
Serra v. Serra,
2009 ONCA 105, 93 O.R. (3d) 161, at para.
    47:

To cross the threshold, an equal division of net family
    properties in the circumstances must shock the conscience of the court [Authorities
    deleted.].

[27]

The high threshold for finding
    unconscionability is based on the criteria set out in s. 5(6). In
Serra
,
    the court held that a finding of unconscionability need not rest on fault-based
    conduct and may flow from the financial result that the spouses are left with.
    Again I quote from
Serra
at paras. 57 and 58:

Thus, to ensure adherence to the policy choices made by the
    Legislature, and reflected in s. 5(7) and the preamble of the
Act
,
    equalization of net family properties is the general rule. As with most rules,
    however, there are exceptions  in this case, the high-threshold
    unconscionability provisions of s. 5(6). This exception is expressly
    contemplated by the caveat subject only to the equitable considerations set
    out in subsection (6) set out in s. 5(7). Judicial discretion with respect to
    equalization payments is therefore severely restricted, by statutory design,
    but it is not eliminated altogether since there is discretion to order an
    unequal payment where the court is of the opinion that equalizing the net
    family properties would be unconscionable: see, for example,
Skrlj v.
    Skrlj
(1986), 2 R.F.L. (3d) 305 (Ont. H.C.) at p. 309.

There is no principled reason that I can see, given the
    language of the
Act
and its purpose or objects, to confine the word
    unconscionable in s. 5(6) only to circumstances arising from fault-based
    conduct on the part of one of the spouses. Although unconscionable
conduct
is obviously an appropriate
    consideration in determining whether equalizing the net family properties would
    be unconscionable, in my opinion the true target of the limited exception to
    the general rule is a situation that leads to an unconscionable result, whether
    that result flows from fault-based conduct or not.

[28]

The
    trial judge recited and applied the correct legal test and recognized that the
    discretion to make an unequal division pursuant to s. 5(6) was strictly
    limited. He stated, at para. 34:

The courts have limited judicial discretion
    in this area by setting a high standard for a finding of unconscionability. The
    Ontario Court of Appeal has interpreted "unconscionable" to mean
    "shocking the conscience of the court". See
Macdonald
    v. Macdonald

(1997), 33 R.F.L. (4th) 75
(Ont. C.A.). Various similarly strict standards, "shockingly unfair",
    and "patently unfair or "inordinately inequitable" have also
    been applied. See
Mehmeti v. Mehmeti
,
[1999] O.J. No. 3534
at para. 12 and the cases referred to therein.

[29]

Applying
    this strict standard, the trial judge concluded that allowing the husband to
    reap a $90,000 benefit from the gift to the wife would be to countenance a
    result that was manifestly unjust and unconscionable. It would allow the
    husband to gain a windfall benefit because of the timing of the wifes fathers
    gift to her. The marriage was crumbling, the husband persuaded the wife to put
    the gift money towards the house, the wife acceded in order to try to save the
    marriage but then the husband left the marriage. The wife had given up her
    career to raise the children. The husband had significant earning power while
    the wifes was limited. The gift from her father came from his savings and
    would not be repeated. Had the wife not given in to the husbands insistence
    that the gift be used to pay down the line of credit, she would have retained
    the full proceeds. Taking all these circumstances into account, the trial judge
    was satisfied that a s. 5(6) order for unequal distribution of net family
    property was required to avoid an unconscionable result that would shock the
    conscience of the court.

[30]

As
    the trial judge clearly recognized not every case where a spouse receives a
    gift that is co-mingled with matrimonial property will warrant a subsequent
    unequal division of property. There are numerous examples of cases where a
    claim is made for an unequal division, but the circumstances were only
    minimally unfair and the courts rightly declined to characterize them as
    unconscionable. For example, in
Bobyck v. Bobyck
(1993), 13 O.R. (3d)
    559 (Gen. Div.), the wife gave the husband $70,000 to invest for their mutual
    benefit, but he made the investments only in his name. There was, however, no
    unconscionability, because the money was not dissipated and the increase in
    value increased the husbands net family property which enured to the benefit
    of both. The trial judge concluded (at p. 583): In the final analysis,
    the unconscionable conduct of the husband in appropriating the wifes funds to
    his own use does not give rise to an unconscionable result. The claim for an
    unequal division of family properties is dismissed.

[31]

A
    more recent example that also involved an inheritance is
Conway v. Conway
,
    [2005] O.J. No. 1698 (S.C.). In that case, the parties each received
    inheritances mid-marriage (married 1972, inheritances in 1986 and 1993,
    separated in 2000), and both contributed the monies to the marriage. The wife
    claimed an unequal division because she used her inheritance to renovate the
    matrimonial home. The trial judge refused to make the requested order, stating (at
    paras. 71 and 75):

The threshold test under section 5(6) is whether an
    equalization of net family properties would be unconscionable. This is a
    rigorous test, it does not mean inequitable.



Ms. Conway's inheritance cannot be considered in isolation. All
    factors are relevant [citation omitted] The parties did conduct their
    financial and family affairs as an economic partnership. Each contributed in
    different ways. All financial resources, income and inheritances, were used for
    the family. In result, the evidence cannot support a finding of
    unconscionability.

[32]

In

Clewlow
    v. Clewlow
, [2004] O.J. No. 3468 (S.C.), the parties were married for
    20 years. Three years before they separated, the wife inherited the matrimonial
    home, and the family lived there until the parties separated three years later.
    The trial judge again rejected the wifes claim for an unequal division. He
    observed that while it could certainly be argued that it was unfair for the
    husband to benefit to such a degree from the wifes inheritance, it was not
    unconscionable. This was a 20-year marriage, in which the husband worked when
    he could and contributed his paycheques. Importantly, the family lived in the
    home for almost three years before separation. In other words, there was
    neither unconscionable conduct nor an unconscionable outcome.

[33]

I accept the appellants submission that the test for
    unconscionability is a high one. The courts have repeatedly cautioned that the
    test should not be diluted to mean inequitable: see, for example,
Boisvert
    v. Boisvert
, [2007] O.J. No. 2555 (S.C.) at para. 102. The trial judge was
    alive to the statutory threshold to be met, and articulated the test
    correctly.

[34]

The
    appellant in this case is effectively arguing that although the trial judge
    properly articulated the test, he exceeded his discretion by concluding in all
    the circumstances that the financial result of allowing the husband to benefit
    from the gift was sufficiently shocking to warrant an unequal division of net
    family property.

[35]

In
P. (S.) v. R. (M.)
, [1996] 2 S.C.R. 842, Gonthier J. re-iterated in
    the context of another family law issue, that a court of appeal should not
    intervene in discretionary decisions of trial judges unless there is an error
    of law or an egregious error of fact.  He quoted from the Supreme Courts
    earlier decision in
M. (M.E.) v. L. (P.)
,
[1992] 1 S.C.R. 183
(at p. 206):

In the case at bar, the record contained evidence which
    justified the trial judge in exercising his discretion to deny the compensatory
    allowance to the respondent. The Court does not have to decide whether it would
    have exercised its discretion in the same way. Questioning a trial judges
    findings of fact where there has been no error of law can only encourage
    appeals, a particularly unfortunate development in family matters. The Court
    must instead inquire whether the trial judge exercised his discretion
    judicially.

(5)     Conclusion

[36]

In my view, the trial judge made
    no error in law, nor in his factual findings. He fully understood that the test
    to be applied was not mere unfairness but a shock to the conscience. On the
    record before him, he was entitled to find in the opinion of the court, that
    in the context of the history of this marriage, where the wife did not earn
    income but stayed home to raise the family while the husband earned a high
    salary, and where the husbands conduct pressured the wife to use her one-time gift
    from her father toward the matrimonial home knowing she was doing so to try to
    save the marriage, then leaving her soon thereafter, an equal division of the
    net family property would be unconscionable. There is no basis for this court
    to interfere, other than to substitute another view. It is not this c
ourts role to conduct a
de novo
unconscionability analysis. As the Supreme Court of
    Canada has made clear in the context of the trial judges discretion in making
    a support order, an appeal court is not entitled to intervene simply because
    it would have made a different decision or balanced the factors differently:
Hickey
    v. Hickey
, [1999] 2 S.C.R. 518, at para.
    12.

[37]

I would therefore dismiss the
    appeal with costs fixed at $18,000, inclusive of disbursements and H.S.T.

Signed:        K.
    Feldman J.A.

I
    agree Robert J. Sharpe J.A.

Simmons
    J.A. (dissenting):

(1)

Overview

[38]

The single issue on
    this appeal is whether the trial judge erred in holding that the threshold for
    ordering an unequal division of net family properties under s. 5(6) of the
Family
    Law Act
,
R.S.O. 1990, c. F.3, was met in the circumstances of this
    case.

[39]

I have had the benefit
    of reading the reasons of my colleague, Feldman J.A. I agree with my colleague
    that the trial judge articulated the correct standard for ordering an unequal
    division of net family properties. I also agree that the standard of review requires
    that this court not intervene in the trial judges discretionary finding of
    unconscionability absent an error in law, a serious misapprehension of the
    evidence or a decision so clearly wrong that it amounts to an injustice.

[40]

However, I disagree
    with my colleagues conclusion that the appeal should be dismissed for two main
    reasons.

[41]

First, in my
    respectful view, the trial judge did not make the findings of near misconduct
    that my colleague attributes to him.

[42]

In particular, the
    trial judge did not make any findings about whether:

i)       the
    husband and wife openly disagreed about how the gift money from the wifes
    father should be used;

ii)       the
    husband pressured or persuaded the wife to use the gift money to pay down the
    line of credit;

iii)      the
    husband knew the wife was advancing the gift money in an effort to save the
    marriage.

[43]

Second, the fact that
    the trial judge may have articulated the proper test for ordering an unequal
    division of net family properties does not mean he applied the law correctly. In
    my view, the trial judge committed reversible error by failing to consider or
    overlooking factors relevant to the unconscionability analysis and by
    considering an irrelevant factor (see
Housen v. Nikolaisen
, 2002 SCC
    33, [2002] 2 S.C.R. 235 at para. 27, citing
Canada (Director of
    Investigation and Research) v. Southam Inc.
, [1997] 1 S.C.R. 748, at para.
    39):

i)

he failed to consider the central question under s. 5(6) of
    whether equalizing the parties net family properties would be unconscionable
    and instead, focussed on the treatment of a single asset, namely the gift the
    wife received from her father
;

ii)

he failed
    to appreciate the unique treatment of the matrimonial home under the Act and
    the deliberate legislative choice that it be shared equally; and

iii)

he relied
    improperly on factors relevant to spousal support, as opposed to equalization,
    in his unconscionability analysis and, in any event, misstated the wifes
    income earning capacity; and

[44]

Accordingly, for the
    reasons that follow, I would allow the appeal. I would set aside the trial
    judge's order awarding the wife an unequal division of net family properties
    and I would reduce the payment owing by the husband to the wife by $90,000 (the
    amount of the unequal division ordered).

(2)

Background

[45]

My colleague has
    reviewed the background in this matter. I will review it again briefly to add
    some facts that I consider important.

[46]

The parties were
    married in 1996 and separated on March 30, 2007. The financial statements filed
    in the family law proceeding indicate that neither came into the marriage with
    any significant assets.

[47]

In 2001, the parties
    agreed that the wife would give up her career to stay at home to raise the
    parties children. According to her notice of application, at the time the wife
    stopped working, she held a senior management position in the corporate
    world" and was earning about $120,000 per year.

[48]

The husband continued
    to work after the wife left the workforce, becoming the sole breadwinner for
    the family. His earnings as an executive between 2006 and 2009 were: $305,784
    in 2006; $293,000 in 2007; $331,758 in 2008; and $263,381 in 2009.

[49]

Following
    the separation, the wife began her own business in the physical training field.
    She estimated that her income from the business during 2009 was $20,000. In her
    financial statement dated December 1, 2010, she confirmed that her total income
    for 2010 was $40,700. In addition, she confirmed that, in late 2010, she
    obtained a job earning an annual income of $95,000.

[50]

The parties purchased
    their matrimonial home in 2004 for $810,000. To finance the purchase, they
    obtained a revolving line of credit secured against the matrimonial home, which
    they converted into a conventional mortgage following their separation.

[51]

The parties made
    ongoing payments to the joint line of credit. In addition, the wife received
    $70,000 as a gift from her uncle in 2005. Of that sum, $20,000 was used to pay
    down the line of credit.

[52]

At trial, the parties
    agreed that the matrimonial home was worth approximately $917,000 and that the
    outstanding mortgage was approximately $284,000  yielding equity of
    approximately $633,000.

(a)

The
    Parties Evidence concerning the $180,000

[53]

In December 2006, the
    wife received a $200,000 gift from her father. According to the wife, her
    father had saved quite a bit of money and wanted to distribute some of it to
    each of his children so he would no longer have to pay tax on it. While her
    father was, in her words, an anti-debt person, he knew there were troubles
    in the marriage and told her not to give the money to her husband.

[54]

The wife described the
    state of the marriage at this time as extremely tumultuous. As well, she said
    she did what she thought was in the best interests of the marriage by giving
    [her husband] the money when he insisted. The wife maintained that she did not
    want all the money to go to the mortgage  rather, she wanted to consider other
    options such as investing in RRSPs. However, when her husband insisted, she
    gave him $180,000, which he used to pay down a portion of the line of credit.

[55]

The wife testified
    that she expected that the $180,000 would be paid back because it was a gift.
    However, she said, that's clearly not what happened, and shortly after the
    marriage [sic]  he left. He decided to leave.

[56]

The wife acknowledged
    that, at the time when she provided the money, she did not ask that it be paid
    back. She also acknowledged that there was nothing in writing concerning the
    payment. When asked by the trial judge what facts informed her expectation that
    the money would be paid back she responded:

I guess I took the money at that time and did that just to save
    my marriage. It was a mistake. That's all I can say about that.... [M]y
    expectations were that I would see it again, I guess that was the wrong
    expectation to make given the circumstances.

[57]

Contrary to the wife's
    evidence, the husband testified that there was never a debate about the use of
    the $180,000. He said that the parties agreed that the money should be used to
    pay down the line of credit secured on the matrimonial home. He testified that
    the wife never raised the idea of putting the money into RRSPs.

[58]

The husband also
    testified that there had been ongoing discussions about the possibility of a
    gift from the wifes father for about a year before the gift was made. During
    this period, his wife and her brother had talked about the fact that their
    father did not want his children having any debt.

[59]

Finally, the husband
    denied the suggestion that the $180,000 was given to him as a loan. He said it
    was his understanding that his wife gave him the money to pay down the line of
    credit on the family home.

(b)

The
    Parties Evidence concerning the Separation

[60]

When asked how the
    parties separation came about, the wife said the couple had been having
    troubles for at least four years. She testified that, at the end of March 2007,
    her husband announced one morning that he had bought a condo and he was moving
    out, and that was the end of the conversation. She confirmed that she allowed
    her husband to remain in the matrimonial home until June 2007 when he could
    move into his condominium.

[61]

During
    cross-examination, the wife acknowledged that she, her husband and their
    children went on a family holiday to Florida in February of 2007. She explained
    that the vacation was planned well before they were talking about separating
    or  and the marriage was in trouble. In her words, [the vacation] was
    planned before and we went through and executed it.

[62]

Contrary to the wifes
    evidence, the husband testified that the parties both agreed they were not
    getting along and agreed to separate.

(c)

The
    Issues Settled by the Parties and Their Respective Financial Circumstances
    following the Settlement

[63]

The parties settled
    the issues of custody, ongoing spousal support and ongoing child support. Their
    settlement was incorporated into a court order dated September 2, 2009. The
    order provided for ongoing spousal support of $6000 per month commencing
    October 1, 2009, to be reduced on an annual basis by $120 per month (i.e.
    $5,880 per month in year two, $5,760 per month in year three, and so on).  On
    September 1, 2014, spousal support will terminate. Child support was fixed at
    $3,268 per month, based on an annual income for the husband of $260,000.

[64]

The remainder of the
    issues between the parties (including retroactive child and spousal support,
    sale of the matrimonial home, division of net family properties,
    post-separation debits and credits, and occupation rent) came on for trial on
    January 10, 2011. Prior to the opening of trial, the parties settled all issues
    save for the husbands claim for occupation rent and the wife's claim for an
    unequal division of net family properties.

[65]

In essence, the
    parties agreed that, leaving aside these two claims, the husband would owe the
    wife $148,965.39.
[2]
This payment accounted for equalization of net family properties (apart from
    the unequal division claim), and for the allocation of post-separation debits
    and credits (apart from the occupation rent).

[66]

The wifes net assets
    set out in her financial statement were as follows:

a)

50% of the net equity in the matrimonial home                $316,500.00
[3]

b)

Car                                                                                 
    $15,000.00

c)

Bank account                                                                    
    $2,847.52

d)

RRSPs (less notional tax)                                              
    $111,283.96

Total                                                                                      
    $445,631.48

[67]

The husband's net
    assets set out in his financial statement were as follows:

a)

50% of the net equity in the matrimonial home                $316,500.00
[4]

b)

Car                                                                                   
    $8,000.00

c)

Bank account                                                                    $27,177.06

d)

RRSPs (less notional tax)                                              
    $224,829.84

e)

RESPs                                                                            
    $59,752.45

f)

Stocks                                                                            
    $14,886.00

g)

Stock Options                                                                 
    $97,750.00
[5]

Total                                                                                      
    $748,895.35

[68]

The trial judge
    dismissed the husbands claim for occupation rent but granted the wife's claim
    for an unequal division of family assets. This resulted in a total required
    payment from the husband to the wife of $238,965.39 (the agreed sum of
    $148,965.39 plus the unequal division payment of $90,000).

(3)

Part I of the
Family
    Law Act


[69]

Part I of the
Family
    Law Act
sets out a comprehensive scheme for the division of the value of
    assets between spouses following marital breakdown.

[70]

Section 4(1) of the
    Act requires that, following separation, each spouse must determine the value
    of his or her net family property. Net family property is defined as the
    difference between the net value of a spouses assets upon separation
    (excluding certain property described in s. 4(2) of the Act) and the net value
    of that spouses assets, other than a matrimonial home, at marriage.

[71]

Section 5(1) of the
Family
    Law Act
stipulates that the spouse with the lesser net family property is
    entitled to one-half of the difference between the two spouses net family
    properties.

[72]

Among other things,
    s. 4(2) of the
Family Law Act
excludes from the net family property
    calculation any property that was acquired by gift or inheritance from a third
    party after the date of marriage. However, a couples matrimonial home is
    specifically exempted from the list of excluded assets.

[73]

Similarly, s. 4(2)(5)
    provides, in effect, that any excluded asset invested in the matrimonial home
    loses its classification as an excluded asset. The full text of these and other
    statutory provisions referred to in these reasons is set out in Appendix I.

[74]

Under s. 5(6) of the
    Act,

courts have the discretion to award a spouse an amount that is more
    or less than half the difference between the spouses net family properties.
    The court may exercise this discretion if the court is of the opinion that
    equalizing the net family properties would be unconscionable having regard to
    certain specified factors. For the purposes of this case, the trial judge
    identified the relevant factors as:

c) the part of  a spouses net family property that
    consists of gifts made by the other spouse; and

h) any other circumstance relating to the
    acquisition, disposition, preservation, maintenance or improvement of property.

[75]

Section 5(7) of the Act describes the purpose of the
    equalization scheme set out in s. 5:

5 (7) The purpose of this section is to recognize
    that child care, household management and financial provision are the joint
    responsibilities of the spouses and that inherent in the marital relationship
    there is equal contribution, whether financial or otherwise, by the spouses to
    the assumption of these responsibilities, entitling each spouse to the
    equalization of the net family properties, subject only to the equitable
    considerations set out in subsection (6).

(4)

The Trial
    Judge's Reasons

[76]

As my colleague has
    said, after setting out the provisions of s. 5(6) of the
Family Law Act
,
    the trial judge correctly acknowledged that a courts discretion to make an
    order for an unequal division of net family properties is limited because this
    court has interpreted unconscionable as referring to circumstances which
    shock the conscience of the court. See

Serra v. Serra
, 2009
    ONCA 105, 93 O.R. (3d) 161, at para. 47.

[77]

On my reading of his
    reasons, the following factors led the trial judge to his finding that it would
    shock the conscience of the Court to permit the husband to benefit from the
    wifes $180,000 gift, which was used to pay down the line of credit:

·

The timing of the relevant events. Specifically, the fact that
    the couples separation occurred mere months after the wifes father gifted
    $200,000 to the wife and after the wife gave $180,000 to the husband to pay
    down the line of credit.

·

His view that the
Family Law Act
focuses on the sharing
    of the net value of property acquired during cohabitation, whereas the gift
    that the wife received from her father was not property accumulated during
    cohabitation. Rather, prior to being used to pay down the mortgage on the
    matrimonial home, the gift was excluded property under s. 4(2) of the Act.

·

His view that, if the husband had retained the $180,000 instead
    of using it to pay down the line of credit, the wife could have claimed that
    the husband held the money for her by way of resulting trust under s. 14 of the
Family Law Act
. In these circumstances, it would be would be manifestly
    unjust to allow the husband to take advantage of the alternative presumption
    under s. 14 that the parties intended to benefit equally as a result of
    applying the funds to pay down the line of credit secured on the jointly-owned
    matrimonial home. Moreover, it was the husband, and not the wife, that applied
    the funds to the jointly owned matrimonial home.

·

The fact that the $180,000 was a gift to the wife and not a gift
    to both spouses.

·

The fact that by deciding to give up her career and stay at home
    to look after the two children, the wife necessarily compromised her earning
    opportunities. In this regard, the trial judge noted the wifes return to the
    workforce, and her estimated earnings for 2009 of $20,000 as compared to the
    husband estimated earnings of approximately $300,000.

·

The fact that wife has the primary responsibility for the
    children's care.

·

The fact that there was no evidence that the wife received
    independent legal advice or that she fully understood the potential
    implications of transferring the $180,000 to her husband.

·

The wifes hope that transferring the $180,000 to her husband
    might assist in the resolution of marital difficulties.

·

The trial judges conclusion that it was reasonable to infer that
    the wife would never have advanced the $180,000 to her husband in January of
    2007 had she known her husband was going to leave the marriage in March 2007.

·

Though not factually on all fours with this case, the trial
    judge considered the case of
Mehmeti v. Mehmeti
, [1999] O.J. No. 3534
    (C.J.) to be helpful.  In
Mehmeti
,
the wife used settlement funds from a motor vehicle accident in
    which she was injured to significantly pay down the mortgage on the
    jointly-held matrimonial home. The parties separated just six months later. The
    trial judge

awarded the wife an unequal division of net family
    properties. However, in doing so, the trial judge relied, in part, on the fact
    that the wife gave her husband the settlement funds in circumstances where the
    parties lives together w[ere] characterized by mental and physical abuse by the
    husband of the wife. Further, there was also some evidence that the husband
    had recklessly depleted his net family property by gambling. Finally, it was
    the husbands negligent driving that caused the accident in which the wife was injured.

(5)

Discussion

[78]

As I have
    said, I do not agree with my colleagues conclusions about the trial judges
    findings of fact.

Further, in my view, the trial
    judge made three distinct errors in his unconscionability analysis.

[79]

I
    will begin by discussing my colleagues conclusions about the trial judges
    findings of fact and then turn to the errors made by the trial judge.

(a)

The trial judge did not make a
    finding that the husband insisted or persuaded his wife to advance the gift
    money to pay down the line of credit; nor did he find that the husband knew the
    wife advanced the gift money in an effort to save the marriage

[80]

At paras. 29 and 36 of
    her reasons, my colleague writes:

It would allow the husband to gain a windfall benefit because
    of the timing of the wifes fathers gift to her. The marriage was crumbling,
the
    husband persuaded the wife to put the gift money towards the house, the wife
    acceded in order to try to save the marriage, but then the husband left the
    marriage  Had the wife not given in to the husbands insistence
that the
    gift be used to pay down the line of credit, she would have retained the full
    proceeds. Taking all these circumstances into account, the trial judge was
    satisfied that a s. 5(6) order for unequal distribution of family property was
    required to avoid an unconscionable result that would shock the conscience of
    the court.

On the record before him, [the trial judge] was entitled to
    find in the opinion of the court, that in the context of the history of this
    marriage, where the wife did not earn income but stayed home to raise the
    family while the husband earned a high salary, and
where the husbands
    conduct pressured the wife to use her one-time gift from her father toward the
    matrimonial home knowing she was doing so to try to save the marriage, then
    leaving her soon thereafter
, an equal division of the net family property
    would be unconscionable. [Emphasis added.]

[81]

On my reading of his
    reasons, the trial judge did not make the findings that my colleague alludes
    to, which appear to suggest some degree of near spousal misconduct.

[82]

It is important to
    remember that the evidence adduced at trial was quite brief. The parties had
    settled most of the issues between them. The trial testimony of both the
    husband and wife concerning the two contested issues totals only 30 pages of
    transcript.

[83]

Neither party gave
    evidence of specific conversations leading up to the transfer of $180,000 from
    the wife to the husband.

[84]

According to the wife,
    she wanted to put at least some portion of the $180,000 into RRSPs or something
    similar but she gave the money to her husband for the good of the marriage when
    he insisted.

[85]

The wife did not
    testify that she told her husband she wanted to put the money into RRSPs; she
    did not testify that she told him that she was advancing the money for the sake
    of the marriage; nor did she explain how, in her mind, giving the money to her
    husband would save the marriage.

[86]

The wife did not plead
    undue influence, nor did she describe what she meant when said her husband
    insisted that she give him the $180,000.

[87]

The husband testified
    that the gift from his wifes father had been expected for some time and
    claimed that he understood that the father did not want his children having
    debt.

[88]

The trial judge found
    that the wife hoped that advancing $180,000 might assist in the resolution of
    marital difficulties, and that it [was] reasonable to assume that the [wife]
    would never have advanced the money to reduce the mortgage in January of 2007
    if she knew at that time that her spouse was going to leave the marriage within
    months. He also noted that the wife was unable to testify as to any facts on
    which her stated expectation that the $180,000 would be paid back was based.
    Beyond this, the trial judge made no explicit findings in


the analysis section
[6]
of his reasons concerning the circumstances under which the wife transferred
    the $180,000 to her husband.

[89]

However, the trial
    judge did not make a finding that the husband pressured the wife into giving
    him $180,000. Nor did he make a finding that the husband knew that the wife
    wanted the $180,000 to go into RRSPs or some other form of investment. On the
    record before him, it was equally possible that (i) the husband thought the
    money was coming from the father to pay down the line of credit, and (ii) the
    wife did not express her wishes  just as she had failed to express her
    expectation that the money would be repaid. The trial judge did not resolve
    this factual issue.

[90]

Based on my review of
    the trial judges reasons, he concluded it would be unconscionable for the
    husband to reap the benefit of the $180,000 paid on the line of credit because
    of the factors listed above, in para. 77. Although spousal misconduct is not
    essential to a finding of unconscionability under s. 5(6), it can be an
    important factor in making such a finding where it is found to exist:
Serra
, at para. 58
. Had the trial judge based
    his conclusion in whole or in part on an unpleaded theory of near spousal
    misconduct, I am confident he would have said so.

(b)

The trial judge erred by failing
to consider the central
    question under s. 5(6) of whether equalizing the parties net family properties
    would be unconscionable and
by,
instead, focus
ing

improperly
on
    the treatment of a single asset

[91]

In my
    view, the trial judge erred by failing to consider the overall result of
    equalizing the parties net family properties. Nowhere in his reasons did the
    trial judge turn his mind to this issue. In failing to do so, he wrongly focussed
    on the treatment of a single asset, namely the gift the wife received from her
    father  and failed to consider the central question under s. 5(6) of the Act.

[92]

Serra v. Serra
is instructive on this point. In
Serra
, this court made it clear that
    the focus of an assessment under s. 5(6) should be whether the overall result
    of equalizing the spouses net family properties would be unconscionable: see
    paras. 46 and 58.

[93]

So, in
Serra
,
    it was not the significant post-separation downturn in the textile industry and
    resulting loss of value in the husbands business alone that created
    unconscionability under s. 5(6): at para. 65. Rather, it was the fact that,
    because of the downturn, Mr. Serra would have had to pay his wife an amount
    that was greater than his net worth (and arguably twice the amount of his net
    worth) at the time of trial to equalize their net family properties, as well as
    the further fact that the wife was not without means:
Serra
, at
    paras. 67 and 93.

[94]

In other words, this
    court did not find unconscionability by focusing on a single asset  namely,
    the post-separation loss of value in Mr. Serras business. Rather, this court
    looked to the financial result of equalizing the net family properties and
    determined that the result was unconscionable.

[95]

In this case, the
    trial judge made a finding of unconscionability without referring to what the
    overall financial circumstances of the parties would be if their net family
    properties were equalized.

[96]

In my view, an
    examination of the parties respective financial circumstances following their
    settlement (see paras. 66 and 67 above) demonstrates that equalizing their net
    family properties does not give rise to an unconscionable result.

[97]

After coming into the
    marriage with little in the way of assets, both spouses are leaving the
    marriage with a substantial asset base. Both contributed to the marriage by carrying
    out their chosen roles. Moreover, as in
McDougall v. MacDougall
(1996)
,
2 O.T.C. 361 (C.J. (Gen. Div)),
    discussed below
, it appears that the husband was a steady financial
    provider, and there is no indication that he spent money foolishly or lavishly
    on himself.

[98]

It may appear unfair
    to some that the wife made a significant contribution to the acquisition of the
    matrimonial home and, as a result, lost the benefit of what would otherwise
    have been an excluded asset.

[99]

However, as I will
    discuss below, that outcome is entirely consistent with the scheme for division
    of property established by the Act. Viewed in the context of the overall
    financial circumstances of the parties following equalization of their net
    family properties, the fact that the wifes gift lost its excluded status as
    the result of being invested in the matrimonial home does not rise to the level
    of unconscionability.

[100]

Moreover, to use
    s. 5(6) to alleviate perceived
unfairness
arising from the application
    of the scheme set out in the Act would be to entirely undermine the goals of
    certainty and finality that the Act clearly aims to promote. Had the
    legislature desired a tailor-made equalization of property for each and every
    couple, this could have been easily achieved. The legislature clearly chose
    otherwise.

(c)

The Trial Judge erred by failing
    to appreciate the unique treatment of the matrimonial home under the Act and
    the deliberate legislative choice that it be shared equally

[101]

In my view, two
    key passages in the trial judges reasons demonstrate that he failed to
    appreciate the unique treatment of the matrimonial home under the Act and the
    deliberate legislative choice that, absent truly exceptional circumstances, the
    value of the matrimonial home should be shared equally.

[102]

The trial judge
    said the following at paras. 36 and 37 of his reasons:

The
Family Law Act focuses on the sharing of the net value
    of property acquired during cohabitation
. See
Burdette v. Burdette
(1991), 3 O.R. (3d) 513 (C.A.).
The gift that [the wife] received from her
    father was not property accumulated during cohabitation


It is hard to give [the wifes] expectation [that the
    $180,000 was to be repaid] much weight although the presumption of resulting
    trust may lead to the same conclusion. In this regard, it is to be remembered
    that the $180,000 was not applied by [the wife] to the jointly owned property.
    It was applied by [the husband] to the jointly owned property.
If he had
    kept the $180,000, then by virtue of s. 14 of the Act he would have held the
    entire amount in trust for [the wife]. For this reason as well, it seems
    manifestly unjust to allow [the husband] to take advantage of any presumption
    that the parties intended to benefit equally from the application of these
    funds to reduce the mortgage on the property.
[Emphasis added.]

[103]

In saying that
    the
Family Law Act
focuses on sharing the value of assets acquired
    during cohabitation  and in subsequently saying it would be manifestly unfair
    to allow the husband to rely on a presumption that the parties intended to
    benefit equally from the use of the funds  in my view, the trial judge
    overlooked one of the key legislative choices that underpins the Act.

[104]

Although it is
    true that, in relation to property other than a matrimonial home, the Act
    focuses on sharing the net value of property acquired by the spouses through
    their efforts during cohabitation, the Act treats the matrimonial home
    differently than all other property. Specifically, the Act requires that the
    net value of the matrimonial home be shared equally between the spouses  even
    if one of the spouses brought the matrimonial home into the marriage  and even
    if one of the spouses acquired the matrimonial home by gift or inheritance from
    a third party after the date of marriage.

[105]

In particular,
    the definition of net family property makes it clear that, unlike the value of
    other property brought into the marriage, a spouse is not entitled to deduct
    the net value of a matrimonial home owned on the date of marriage when
    calculating his or her net family property.

[106]

Further, the
    matrimonial home is expressly left out of the list of property contained in s.
    4(2) of the Act, which excludes from a spouses net family property the value
    of property acquired by gift or inheritance from a third party after the date
    of marriage.

[107]

These provisions
    demonstrate the unique status of the matrimonial home under the Act and show
    that its distinct treatment was a deliberate legislative choice. See
Szuflita
    v. Szuflita Estate
(2000), 4 R.F.L. (5
th
) 313 (Ont. S.C.), at
    paras. 10 and 12.

[108]

For this reason,
    courts have generally been reluctant to use s. 5(6) of the Act to adjust an
    equalization payment simply because a matrimonial home was brought into the
    marriage by one spouse or because it was acquired by one spouse, in whole or in
    part, through gift or inheritance.

[109]

As the Supreme
    Court stated in
Best v. Best
, [1999] 2 S.C.R. 868, at para. 49: In
    interpreting a statute, the courts should give effect to the intent of the
    legislature as expressed through the statutes text.

[110]

To rely only on
    the fact that a matrimonial home was acquired by one spouse in whole or in part
    through gift or inheritance to find unconscionability is to effectively ignore
    the legislative choice that, following a marital breakdown, spouses should
    share the matrimonial home equally.

[111]

So, for example,
    in
Linov v. Williams
, [2007] O.J. No. 907 (S.C.), each spouse owned a
    home before they married. The couple moved into the husband's home, which
    therefore became their matrimonial home. When the relationship ended
    approximately four years later, the wife was able to deduct the value of her
    home at the time of marriage but the husband was not. As a result, the husband
    owed the wife an equalization payment of $128,000.

[112]

In declining to
    order an unequal division of net family properties in
Linov
, Backhouse
    J. said the following at para. 36:

One goal of the Family Law Act is to promote certainty of
    result, thereby decreasing the potential for litigation
.
Some may
    consider it unfair that the wifes home is a deduction whereas the husbands is
    not. However, the Family Law Act allows deductions for all assets at the date
    of the marriage, including real property assets.
A matrimonial home is
    treated differently.

There is no unconscionability in this case in
    applying the statutory scheme
. [Emphasis added.]

[113]

Likewise, in
Clewlow
    v. Clewlow
,
[2004] O.T.C. 757 (S.C.), the wife inherited the entire
    matrimonial home three years before the couples separation. Marshman J.
    declined to order an unequal division of net family properties. Although she
    said she would not have found an equal division unconscionable in any event,
    she stated the following at para. 22:

It can certainly be argued that it is unfair that Mr. Clewlow
    benefits to such a great degree from Mrs. Clewlow's inheritance but the
    unfairness arises because s. 4(2) specifically excludes the matrimonial home
    from inherited property which can otherwise be excluded.
It cannot be said
    that it is unconscionable to equalize the net family properties in accordance
    with the principles of the Act.
[Emphasis added.]

[114]

Similarly, in
McDougall
,
    Aston J. indicated in
obiter
that, even if monies applied to the
    mortgage on the matrimonial home mere days before the separation had retained
    their character as an inheritance, in the absence of other compelling
    circumstances, the court should decline to order an unequal division of net
    family properties.  He said the following at paras. 31 and 33:

Subsection 4(2) of the Family Law Act is clear in providing
    that a gift or inheritance is only excluded if it is not a matrimonial home or
    traceable to a matrimonial home. Even if the mortgage back from the purchaser
    of [her mothers home] had been to Mrs. McDougall alone and not to her and her
    husband on joint account, the fact is that she acquiesced in having that
    mortgage money paid to the mortgage on the matrimonial home and it is clearly
    not excluded property, even if one accepts that the presumption created by
    section 14 of the Family Law Act does not apply and that she had no intention
    of ever making a gift to her husband.



Keeping in mind that this is a 40 year marriage, that Mr. McDougall
    was, throughout the marriage, a steady financial provider and that there is no
    suggestion that he spent money foolishly or selfishly on himself to the
    exclusion of Mrs. McDougall, it is, in my view, not unconscionable simply to
    equalize the net family property of the spouses.

[115]

See also
Murphy
    v. Murphy
(1987), 17 R.F.L. (3d) 422 (Ont. Dist. Ct.), affd, [1991] O.J.
    No. 2905 (C.A.);
Kozuch v. Kozuch
, [1992] O.J. No. 1893 (C.J. (Gen.
    Div.)).

[116]

In my view, the
    trial judge erred in his unconscionability analysis by looking at the treatment
    of other assets under the Act and by failing to appreciate the special
    legislative treatment afforded to the matrimonial home. Instead of recognizing
    the special status of the matrimonial home, he treated using the gift money to
    pay down the joint line of credit as if the money had been used to pay down any
    other joint liability.

[117]

Further, in my
    view, the timing of the gift and its use to pay down the line of credit alone
    cannot meet the threshold of unconscionability. Rather, as discussed above, it would
    still have to be shown that equalizing the net family properties would produce
    an unconscionable result in all the circumstances.

(d)

The trial judge erred in relying
    on factors relevant to support to find unconscionability and, in any event,
    misstated the wifes income earning capacity

[118]

In my opinion, the
    trial judge also erred by incorporating factors relevant to spousal support,
    rather than equalization of property, into his unconscionability analysis.

[119]

The statutory
    scheme requiring the equalization of net family properties and that providing
    for spousal and child support each rely on distinct considerations. It is an
    error to import considerations from one scheme to another. As this court stated
    in
Brett v. Brett
(1999), 44 O.R. (3d) 61 (C.A.), at para. 34:

None of the factors set out in s. 5(6)(a) to (h) require the
    court to examine the spouses' respective contributions to household management,
    child care and financial provision. If this was to be an area of specific
    inquiry to determine if the equalization of net family properties would be
    unconscionable, the factors listed in s. 5(6) would have been expanded. In my
    opinion, the legislature intended to limit those circumstances in which the
    spouse's net family properties would not be equalized. In establishing the
    equalization of net family properties in the Family Law Act, the legislature
    did not intend for the courts to undertake a post-mortem examination of the
    minutiae of the sharing of responsibilities to determine if equalizing the spouses'
    net family properties would be "unconscionable". [Footnotes omitted.]

[120]

In fact, as s.
    5(7) of the Act makes clear, the equalization scheme is based on the notion
    that spouses contribute equally to the marital relationship whether the
    contribution is financial or otherwise, and should thus be entitled to an
    equal share of the property accumulated by the family.

[121]

Accordingly, the
    trial judge erred in relying in his unconscionability analysis on the fact that
    the wife compromised her earning opportunities when she stopped working in
    order to stay home and look after the children.

[122]

This factor is
    properly considered under the scheme for spousal support: see ss. 33(8) and
    33(9) of the
Family Law Act
. Absent any specific relevance to the
    considerations listed under s. 5(6), this factor should not be imported to the
    analysis of the unequal division issue.

[123]

Finally, I note
    that, in relying on this factor, the trial judge overlooked the significant fact
    that by the time of trial the wife had secured employment paying $95,000 per
    year  far more than the $20,000 per year he relied upon.

(6)

Disposition

[124]

For the reasons
    I have explained, I am not satisfied that the circumstances of this case meet
    the threshold for unconscionability. I would therefore allow the appeal and
    would set aside the trial judge's order directing that there be an unequal
    division of net family properties in the amount of $90,000. I would, therefore,
    reduce the amount payable by the husband to the wife by $90,000 to $148,965.39.

[125]

I would award
    costs of the appeal to the husband fixed in the amount of $10,000 inclusive of
    disbursements and applicable taxes.

Signed:        Janet Simmons J.A.

Released: KF JUNE 29, 2012



Appendix I

Family Law Act
,
R.S.O. 1990, c. F.3

4.  (1)  In this Part,

...

matrimonial home means a matrimonial home under section 18 and
    includes property that is a matrimonial home under that section at the
    valuation date;

net family property means the value of all the property, except
    property described in subsection (2), that a spouse owns on the valuation date,
    after deducting,

(a) the spouses debts and other liabilities, and

(b) the value of property, other than a matrimonial
    home, that the spouse owned on the date of the marriage, after deducting the
    spouses debts and other liabilities, other than debts or liabilities related
    directly to the acquisition or significant improvement of a matrimonial home,
    calculated as of the date of the marriage;

property means any interest, present or future, vested or contingent,
    in real or personal property and includes,

(a) property over which a spouse has, alone or in
    conjunction with another person, a power of appointment exercisable in favour
    of himself or herself,

(b) property disposed of by a spouse but over which
    the spouse has, alone or in conjunction with another person, a power to revoke
    the disposition or a power to consume or dispose of the property, and

...

Excluded property

(2)  The value of the
    following property that a spouse owns on the valuation date does not form part
    of the spouses net family property:

1.
    Property, other than a matrimonial home, that was acquired by gift or
    inheritance from a third person after the date of the marriage.

2. Income
    from property referred to in paragraph 1, if the donor or testator has
    expressly stated that it is to be excluded from the spouses net family
    property.

3. Damages
    or a right to damages for personal injuries, nervous shock, mental distress or
    loss of guidance, care and companionship, or the part of a settlement that
    represents those damages.

4.
    Proceeds or a right to proceeds of a policy of life insurance, as defined under
    the Insurance Act, that are payable on the death of the life insured.

5.
    Property, other than a matrimonial home, into which property referred to in
    paragraphs 1 to 4 can be traced.

6.
    Property that the spouses have agreed by a domestic contract is not to be
    included in the spouses net family property.

7.
    Unadjusted pensionable earnings under the Canada Pension Plan.

Equalization of net
    family properties

Divorce, etc.

5.  (1)  When a divorce is
    granted or a marriage is declared a nullity, or when the spouses are separated
    and there is no reasonable prospect that they will resume cohabitation, the
    spouse whose net family property is the lesser of the two net family properties
    is entitled to one-half the difference between them.

...

(6)  The court may award
    a spouse an amount that is more or less than half the difference between the
    net family properties if the court is of the opinion that equalizing the net
    family properties would be unconscionable, having regard to,

(a) a
    spouses failure to disclose to the other spouse debts or other liabilities
    existing at the date of the marriage;

(b) the
    fact that debts or other liabilities claimed in reduction of a spouses net
    family property were incurred recklessly or in bad faith;

(c) the
    part of a spouses net family property that consists of gifts made by the other
    spouse;

(d) a
    spouses intentional or reckless depletion of his or her net family property;

(e) the
    fact that the amount a spouse would otherwise receive under subsection (1), (2)
    or (3) is disproportionately large in relation to a period of cohabitation that
    is less than five years;

(f) the
    fact that one spouse has incurred a disproportionately larger amount of debts
    or other liabilities than the other spouse for the support of the family;

(g) a
    written agreement between the spouses that is not a domestic contract; or

(h) any
    other circumstance relating to the acquisition, disposition, preservation,
    maintenance or improvement of property.

Purpose

(7)  The purpose of
    this section is to recognize that child care, household management and
    financial provision are the joint responsibilities of the spouses and that
    inherent in the marital relationship there is equal contribution, whether
    financial or otherwise, by the spouses to the assumption of these
    responsibilities, entitling each spouse to the equalization of the net family
    properties, subject only to the equitable considerations set out in subsection
    (6).

Presumptions

14.  The rule of law
    applying a presumption of a resulting trust shall be applied in questions of
    the ownership of property between spouses, as if they were not married, except
    that,

(a) the
    fact that property is held in the name of spouses as joint tenants is proof, in
    the absence of evidence to the contrary, that the spouses are intended to own
    the property as joint tenants; and

(b) money
    on deposit in the name of both spouses shall be deemed to be in the name of the
    spouses as joint tenants for the purposes of clause (a).





[1]
The husbands subsequent application to reduce the amount he was required to
    pay for both child and spousal support was dismissed:
Ward v. Ward
,
    2011 ONSC 6066.



[2]
At trial, the husband argued that this value should be decreased by $64,784.50
    for occupation rent, and the wife argued that this value should be increased by
    $90,000 (half the value of the $180,000 payment on the line of credit) on the
    basis of her claim for an unequal division of properties.



[3]
While this was not the value assigned to the matrimonial home in the wifes
    financial statement, this value was agreed to by the parties at trial.



[4]
While this was not the value assigned to the matrimonial home in the husbands
    financial statement, this value was agreed to by the parties at trial.



[5]
As part of the settlement between the parties, they agreed to reduce this value
    assigned to the stock options to account for a post-valuation date decline in
    value.



[6]

The trial judge discounted the wife's claim that she expected
    the $180,000 to be repaid when reciting the facts. He also accepted in the
    facts section of his reasons that the husband announced to the wife in March
    2007 that he had entered into an agreement to purchase a condominium and that
    he was going to leave the marriage.


